Exhibit 10.1


MASTER FRAMEWORK AGREEMENT
BY AND BETWEEN
ATHENE CO-INVEST REINSURANCE AFFILIATE 1A LTD.,
AND
ATHENE LIFE RE LTD.


DATED AS OF SEPTEMBER 11, 2019





--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION


Section 1.01
Defined Terms
2
Section 1.02
Certain Rules of Construction
5
 
 
 
ARTICLE II QUALIFYING TRANSACTIONS


Section 2.01
Participation Right
5
Section 2.02
Cooperation
5
Section 2.03
Election to Participate in a Qualifying Transaction
5
Section 2.04
Negotiation of the Transaction Agreements
6
Section 2.05
Capital Requirements for Approved Qualifying Transactions
7
 
 
 
ARTICLE III WRAP FEE AND STEP-UP FEE


Section 3.01
Wrap Fee; Step-up Fee
7
 
 
 
ARTICLE IV CONFIDENTIALITY; JOINDER


Section 4.01
Confidentiality
8
Section 4.02
Joinder
8
 
 
 
ARTICLE V TERM; TERMINATION


Section 5.01
Duration
8
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES


Section 6.01
Representations and Warranties of ALRe
9
Section 6.02
Representations and Warranties of the ACRA Investment Entities
9
 
 
 
ARTICLE VII DISPUTE RESOLUTION


Section 7.01
Arbitration
10
 
 
 
ARTICLE VIII MISCELLANEOUS


Section 8.01
Governing Law and Jurisdiction
10
Section 8.02
Offset and Recoupment Rights
11
Section 8.03
Severability
11
Section 8.04
Binding Effect; Assignment; No Third Party Benefit
11
Section 8.05
Amendments; Waivers
11
Section 8.06
Notices
11
Section 8.07
Entire Agreement
12
Section 8.08
Counterparts; Effectiveness
12
Section 8.09
Further Assurances
12
Section 8.10
Injunctive Relief
12
Section 8.11
Survival
12







--------------------------------------------------------------------------------


Exhibit 10.1


THIS MASTER FRAMEWORK AGREEMENT (this “Agreement”) is made and entered into on
September 11, 2019 by and between ATHENE CO-INVEST REINSURANCE AFFILIATE 1A
LTD., a Bermuda Class C insurer under the Bermuda Insurance Act 1978 (“ACRA
1A”), and ATHENE LIFE RE LTD., a Bermuda Class E insurer under the Bermuda
Insurance Act 1978 (“ALRe”).
RECITALS
WHEREAS, (a) the Apollo/Athene Dedicated Investment Program (“ADIP”) has entered
into that certain subscription agreement, dated as of the date hereof, with ACRA
1A and ALRe (the “ADIP Subscription Agreement”), and (b) ALRe has entered into
that certain subscription agreement, dated as of the date hereof, with ACRA 1A
(together with the ADIP Subscription Agreement, the “Subscription Agreements”),
pursuant to which ALRe and/or ADIP shall, following the Closing (as defined in
the Subscription Agreements), make additional capital contributions to ACRA 1A
and/or purchase certain amounts of shares representing economic and voting
interests in other ACRA Investment Entities as set forth more fully below;
WHEREAS, ALRe currently owns shares of ACRA 1A representing 100% of the voting
rights and economic interests in ACRA 1A and, after the sale of shares of ACRA
1A to ADIP pursuant to the ADIP Subscription Agreement, ALRe will own shares of
ACRA 1A representing 100% of the voting rights and it is expected that ALRe will
own shares of ACRA 1A representing 33% of the economic interest in ACRA 1A and
ADIP will own, directly or indirectly, shares of ACRA 1A representing 67% of the
economic interests in ACRA 1A;
WHEREAS, ACRA 1A, indirectly through its limited partner and general partner
interests in Athene Co-Invest Reinsurance Affiliate LP, owns or will own 100% of
the voting rights and 99% of the economic interests with respect to Athene
Co-Invest Reinsurance Affiliate 1B Ltd., a Bermuda Class C insurer under the
Bermuda Insurance Act 1978 that will file an election under Section 953(d) of
the Code to be taxed as a U.S. corporation (“ACRA 1B”);
WHEREAS, unless otherwise agreed to by ALRe and ACRA 1A, ALRe will own shares of
each ACRA Investment Entity (as defined below), other than ACRA 1A, representing
100% of the voting rights and 33% of the economic interest in such ACRA
Investment Entity, and ADIP will own, directly or indirectly, shares of each
such ACRA Investment Entity representing the 67% of the economic interest in
each such ACRA Investment Entity;
WHEREAS, Athene Holding Ltd., a Bermuda exempted company (“AHL”), through its
Subsidiaries that are Athene Parties, including ALRe and Athene Annuity Re Ltd.,
a Bermuda Class E insurer under the Insurance Act 1978 that has filed an
election under Section 953(d) of the Code to be taxed as a U.S. corporation
(“AARe”), may from time to time consider, pursue and enter into certain
Qualifying Transactions;
WHEREAS, subject to the terms, limitations and conditions set forth herein, ALRe
desires to offer to ACRA 1A the right to elect to participate in any Qualifying
Transaction;
WHEREAS, the board of directors of ACRA 1A may, in its sole discretion, exercise
ACRA 1A’s participation rights in any Qualifying Transaction through other
alternative investment vehicles formed by ACRA 1A from time to time for the
purposes of entering into a Qualifying Transaction (together with ACRA 1A, the
“ACRA Investment Entities”) by assigning ACRA 1A’s rights to participate in the
applicable Qualifying Transactions to the applicable ACRA Investment Entity;
WHEREAS, ACRA 1A and ALRe have entered into that certain Reinsurance Program
Agreement, dated as of the date hereof (the “ACRA 1A Reinsurance Program
Agreement”), and ACRA 1B and AARe have entered into that certain Reinsurance
Program Agreement, dated as of the date hereof (the “ACRA 1B Reinsurance Program
Agreement”);
WHEREAS, ACRA 1A and ALRe have entered into that certain Fee and Capitalization
Agreement, dated as of the date hereof (the “Fee and Capitalization Agreement”),
which sets forth the amount of certain fees and expenses payable by, and
capitalization requirements applicable to, the ACRA Investment Entities; and
WHEREAS, in the event that ACRA 1A elects, through itself or another ACRA
Investment Entity, to participate in any Qualifying Transaction, ALRe or any
other Athene Party and the applicable ACRA Investment Entity or its Subsidiary
shall effectuate one or more Transaction Agreements with respect to such
Qualifying Transaction, and any Transaction Agreement shall be consistent with
the terms, conditions and limitations set forth herein, in the Fee and
Capitalization Agreement and, if applicable, in the applicable Reinsurance
Program Agreement.
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
agree as follows:


1

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the respective meanings set forth below.
“AARe” has the meaning set forth in the Recitals.
“ACRA 1A” has the meaning set forth in the Preamble.
“ACRA 1A Reinsurance Program Agreement” has the meaning set forth in the
Recitals.
“ACRA 1B” has the meaning set forth in the Recitals.
“ACRA 1B Reinsurance Program Agreement” has the meaning set forth in the
Recitals.
“ACRA Investment Entities” has the meaning set forth in the Recitals.
“ACRA Party” means any of the ACRA Investment Entities and their Subsidiaries.
“ACRA Quota Share” has the meaning set forth in Section 2.03(c).
“ACRA Reinsurance Agreement” means any reinsurance agreement pursuant to which
ALRe, AARe or an entity acquired in connection with an Approved Qualifying
Transaction reinsures risks related to an Approved Qualifying Transaction to an
ACRA Party.
“ACRA Silo” means, collectively, any ACRA Investment Entity and all of its
Subsidiaries that are insurance or reinsurance companies formed for the purposes
of entering into any Qualifying Transaction.
“ADIP” has the meaning set forth in the Recitals.
“ADIP Feeder Funds” means, collectively, the limited partners of each limited
partnership comprising ADIP.
“ADIP Funding Date” means the date on which ADIP acquires shares of ACRA 1A from
ALRe.
“ADIP Limited Partners” means, collectively, the limited partners of each ADIP
Feeder Fund.
“ADIP Subscription Agreement” has the meaning set forth in the Recitals.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such specified Person. For the avoidance of doubt,
none of the following groups of Persons or their Subsidiaries shall be
considered “Affiliates” of any ACRA Party or any Athene Party for purposes of
this Agreement: (a) Apollo Global Management, LLC, (b) any pooled investment
vehicle, fund, managed account or other client to which Apollo Global
Management, LLC or its Subsidiaries provide investment advice or otherwise serve
in a fiduciary capacity, (c) any portfolio company in which the entities
described in clause (b) directly or indirectly hold investments or (d) Athora
Holding Ltd., Catalina Holdings (Bermuda) Ltd., OneMain Holdings, Inc., VA
Capital Company LLC and Aspen Insurance Holdings Limited.
“Agreement” has the meaning set forth in the Preamble.
“AHL” has the meaning set forth in the Recitals.
“ALRe” has the meaning set forth in the Preamble.
“Applicable Insurance Regulatory Authority” means, with respect to any Person,
the insurance regulatory or administrative authority or agency of the
jurisdiction in which such Person is domiciled.
“Applicable Law” means any federal, state, local or foreign law (including
common law), constitution, treaty, statute, ordinance, rule, regulation, order
(including any executive order), writ, injunction, judgment, permit,
governmental agreement, directive or decree or any provisions of any of the
foregoing applicable to a Person or any of such Person’s subsidiaries,
properties, assets, or to such Person’s officers, directors, managing directors,
employees or agents in their capacity as such.
“Approved Qualifying Transaction” has the meaning set forth in Section 2.03(b).
“Athene Party” means any of AHL and its Subsidiaries, except for any ACRA Party.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions are authorized or required by law or executive
order to close in New York, New York or Hamilton, Bermuda.
“Code” means the Internal Revenue Code of 1986.
“Commitment Period” shall mean the period starting on the date hereof through
the last day of the “Commitment Period” as defined in the ADIP Subscription
Agreement.
“Commutation Right” means, with respect to each Approved Qualifying Transaction,
the right of ALRe and any other Athene Party to offer to commute or otherwise
terminate the ACRA Parties’ participation in such Approved Qualifying
Transaction as described in the applicable Transaction Agreements.
“Confidential Information” has the meaning set forth in Section 4.01(a).
“Constituent Documents” means, with respect to any entity, the certificate of
incorporation, bylaws, limited liability company agreement, certificate of
formation, memorandum of association or equivalent constituent document of such
entity, as applicable.
“Control,” “Controlled” or “Controlling” means, as to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled
by” and “under common Control with” shall have correlative meanings.
“Disclosing Party” means any Athene Party, on the one hand, or any ACRA Party or
its Affiliates (other than any Athene Party), on the other hand, or any
representative of any of the foregoing, that furnishes or discloses Confidential
Information to any ACRA Party or its representatives or any Athene Party or its
representatives, as applicable, in connection with this Agreement, any
Qualifying Transaction, the Fee and Capitalization Agreement, any Reinsurance
Program Agreement or any Transaction Agreement.
“Fee and Capitalization Agreement” has the meaning set forth in the Recitals.
“Flow Reinsurance Agreement” means any ACRA Reinsurance Agreement entered into
between an Athene Party and an ACRA Party with respect to any flow reinsurance
transaction that is an Approved Qualifying Transaction.
“Flow Reinsurance Transaction” means any Approved Qualifying Transaction, or
portion thereof, with respect to which the applicable ACRA Party’s participation
is set forth in a Flow Reinsurance Agreement.
“Governmental Authority” means the government of the United States of America,
Bermuda or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including any Applicable Insurance
Regulatory Authority.
“Initial Commutation Date” means, with respect to each Approved Qualifying
Transaction, (a) with respect to any Approved Qualifying Transaction that is not
a Flow Reinsurance Transaction, the date that is the tenth (10th) anniversary of
the effective date or closing date, as applicable, of such Approved Qualifying
Transaction, (b) with respect to any Flow Reinsurance Transaction, the date that
is the tenth (10th) anniversary date upon which the applicable Flow Reinsurance
Agreement was terminated with respect to new business pursuant to the terms and
conditions of such Flow Reinsurance Agreement or (c) such other date in the
applicable Transaction Agreements upon which the applicable Athene Party may
exercise its Commutation Right with respect to such Approved Qualifying
Transaction for the first time; provided, however, that the parties may agree to
reflect the applicable ACRA Party’s participation in multiple applicable
Approved Qualifying Transactions entered into in a particular calendar year or
other time period in one ACRA Reinsurance Agreement, in which case the Initial
Commutation Date for all Approved Qualifying Transactions that are subject to
such ACRA Reinsurance Agreement shall be the tenth (10th) anniversary of the
effective date of the last Approved Qualifying Transaction allocated to such
ACRA Reinsurance Agreement.
“Joinder Agreement” has the meaning set forth in Section 4.02.
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, claim or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Participation Right” has the meaning set forth in Section 2.01.
“Permits” has the meaning set forth in Section 6.01(d).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.


3

--------------------------------------------------------------------------------

Exhibit 10.1


“Qualifying Transaction” means any of the following transactions:
(a)    any legal entity acquisition transaction with any Third Party pursuant to
which one or more legal entities with annuity and/or insurance liabilities are
acquired, including any acquisition transaction that would involve one or more
block or flow reinsurance transactions entered into in connection with such
acquisition transaction pursuant to which (i) an Athene Party would assume
annuity and/or insurance liabilities from any Affiliate of the applicable
acquisition target through reinsurance and/or (ii) an ACRA Party would assume
annuity and/or insurance liabilities from the applicable acquisition target
through reinsurance;
(b)    any block reinsurance transaction with any Third Party pursuant to which
one or more Athene Parties would assume annuity and/or insurance liabilities;
(c)    any pension risk transfer transaction with any Third Party pursuant to
which an Athene Party would assume or otherwise become responsible for pension
liabilities; or
(d)    any flow reinsurance transactions with any new Third Party counterparties
pursuant to which one or more Athene Parties would assume annuity and/or
insurance liabilities with respect to annuities or insurance policies issued
after the effective date of such transaction;
provided, that ALRe or AARe, as applicable, and any ACRA Investment Entity may
agree that any acquisition, reinsurance or pension risk transfer transaction not
contemplated in clauses (a)-(d) above may be a “Qualifying Transaction,” subject
to the approval from either (i) with respect to any (x) reinsurance transactions
entered into by ALRe or any other Athene Party involving funding agreements and
(y) any flow reinsurance transactions with any existing Third Party
counterparties entered into by any Athene Party prior to the date hereof or new
flow reinsurance transactions with such existing Third Party counterparties, the
Transaction Committee of the applicable ACRA Investment Entity or (ii) for all
other acquisition or reinsurance transactions, the Transaction Committee and the
Conflicts Committee of the applicable ACRA Investment Entity; provided, further,
that if ALRe, in its sole discretion, determines that any ACRA Investment
Entity’s participation in any transaction would cause a material tax, regulatory
or operational burden on any Athene Party or the size of the transaction is de
minimis, then such transaction shall not be a “Qualifying Transaction.”
“Receiving Party” means any Athene Party, on the one hand, or any ACRA Party or
its Affiliates (other than any Athene Party), on the other hand, or any
representative of any of the foregoing, that receives Confidential Information
from any ACRA Party or its representatives or any Athene Party or its
representatives, as applicable, in connection with this Agreement, any
Qualifying Transaction, the Fee and Capitalization Agreement, any Reinsurance
Program Agreement or any Transaction Agreement.
“Reinsurance Program Agreements” means, collectively, the ACRA 1B Reinsurance
Program Agreement, the ACRA 1A Reinsurance Program Agreement and any other
Reinsurance Program Agreement entered into by and among any ACRA Parties, on the
one hand, and any Athene Parties, on the other hand, after the date hereof.
“Step-up Fee” has the meaning set forth in Section 3.01(b).
“Subsidiary” means with respect to any entity, any other entity as to which it
owns, directly or indirectly, or otherwise controls, directly or indirectly, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing body or more than 50% of the voting shares or other
similar interests.
“Subscription Agreements” has the meaning set forth in the Recitals.
“Third Party” means any Person that is not (a) an ACRA Party, (b) an Athene
Party, (c) ADIP, the ADIP Feeder Funds, the ADIP Limited Partners or any other
Subsidiary of ADIP or (d) Apollo Global Management, LLC or any of its
Affiliates.
“Third-Party Ceding Company” means, with respect to each Third-Party Underlying
Reinsurance Agreement, the Third Party ceding liabilities to the applicable
Athene Party under such Third-Party Underlying Reinsurance Agreement.
“Third-Party Underlying Reinsurance Agreement” means any reinsurance agreement,
together with all amendments thereto, pursuant to which an Athene Party
reinsures from a Third Party liabilities that are subsequently retroceded by
AARe or ALRe to an ACRA Party pursuant to an ACRA Reinsurance Agreement.
“Transaction Agreements” means (a) with respect to the business assumed in
connection with any Approved Qualifying Transaction, any ACRA Reinsurance
Agreements and any other agreements, instruments and documents reasonably
necessary to effect the transactions contemplated by such ACRA Reinsurance
Agreement, and (b) with respect to the business otherwise acquired in connection
with any Approved Qualifying Transaction, any agreements, instruments and
documents reasonably necessary to effect the acquisition and other transactions
contemplated by such Approved Qualifying Transaction and this Agreement with
respect to such Approved Qualifying Transaction.
“Wrap Fee” has the meaning set forth in Section 3.01(a).


4

--------------------------------------------------------------------------------

Exhibit 10.1


Section 1.02    Certain Rules of Construction. The headings and captions in this
Agreement are for convenience of reference only and do not define, limit or
otherwise affect any of the terms or provisions hereof. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” In the computation of periods of time from a
specified date to a later specified date, the word “from” or “since” means “from
and including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” Any reference to “days” means calendar
days unless Business Days are expressly specified. Unless the context requires
otherwise or unless specifically stated herein to the contrary (a) any
definition of or reference to any agreement, instrument or other document herein
(including of or to this Agreement) shall be construed as referring to such
agreement, instrument or other document (including the exhibits, schedules and
other attachments thereto), as the case may be, as from time to time amended,
restated, supplemented or otherwise modified (but only to the extent such
amendment, restatement, supplement or modification, as the case may be, is
effected in accordance with the terms hereof and thereof), (b) any definition of
or reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time (including prior to the date hereof) amended,
supplemented or otherwise modified (including by succession of comparable
successor Applicable Laws), and to all rules and regulations promulgated
thereunder or pursuant thereto, (c) any reference herein to any party to this
Agreement or any other agreement or document shall be deemed to refer to any
Person that becomes (or became, if applicable) a successor or assign of such
party (subject to any restriction on assignment set forth herein or therein),
upon the occurrence thereof, and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to articles,
sections, exhibits and schedules shall be construed to refer to articles and
sections of, and exhibits and schedules to, this Agreement, (f) any capitalized
terms used in any exhibit or schedule to this Agreement and not otherwise
defined therein shall have the meanings as defined in this Agreement and
(g)  the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
ARTICLE II
QUALIFYING TRANSACTIONS
Section 2.01    Participation Right. ACRA 1A shall have the right to elect to
participate, through itself, another ACRA Investment Entity or any of their
respective Subsidiaries, in any Qualifying Transaction executed by an Athene
Party during the Commitment Period (such right, the “Participation Right”);
provided, however, that ALRe may, in its sole discretion, by written notice to
ACRA 1A, upon a failure of ADIP (either directly or indirectly) to fund any
permitted capital call by ACRA 1A (after giving effect to any applicable cure
period in the ADIP Subscription Agreement) on behalf of itself or any other ACRA
Investment Entity to which such Participation Right is assigned by ACRA 1A,
suspend the Participation Right and any cooperation rights relating thereto with
respect to any new Qualifying Transactions following such failure until such
time that such failure is cured.
Section 2.02    Cooperation.
(a)    Subject to Section 2.01, during the Commitment Period, ALRe shall, and
shall cause each of the applicable Athene Parties to, and ACRA 1A shall, and
shall cause each of the applicable ACRA Parties to, reasonably cooperate and
work together in good faith in connection with (i) the analysis, review,
diligence, structuring, negotiation and documentation with respect to each
Qualifying Transaction, and (ii) the preparation, completion, execution and
delivery of any agreements, instruments and documents reasonably necessary to
effect each Qualifying Transaction.
(b)    With respect to each Qualifying Transaction that will involve the
assumption of business by any ACRA Party, ALRe shall, or shall cause each of the
applicable Athene Parties to, use its reasonable best efforts to obtain any
third-party consents required, or otherwise structure such transaction such that
no third-party consent is required, from the applicable Third-Party Ceding
Company for the applicable ACRA Party to assume such business.
(c)    Subject to the confidentiality requirements set forth in Section 4.01,
with respect to each Qualifying Transaction, ALRe shall, and shall cause each
other applicable Athene Party to, use its reasonable best efforts to make
available to the applicable ACRA Parties all documents, data, information and
other materials that the applicable Third Party makes available to the Athene
Parties in connection with such Qualifying Transaction which are relevant to the
analysis, review, diligence, structuring, negotiation and documentation of such
Qualifying Transaction. Notwithstanding the foregoing, the Athene Parties shall
not be required to share any such documents, data, information and other
materials with the ACRA Parties to the extent that any Athene Parties are
prohibited from sharing such information with the ACRA Parties pursuant to any
Applicable Law relating to the privacy of customer information or otherwise.


5

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.03    Election to Participate in a Qualifying Transaction.
(a)    ACRA 1A may, in its sole discretion, assign its Participation Right with
respect to any Qualifying Transactions to another ACRA Investment Entity.
(b)    Unless ALRe and the Transaction Committee of the applicable ACRA
Investment Entity agree otherwise, such ACRA Investment Entity, with the consent
of its Transaction Committee, shall provide written notice to ALRe of its
election to exercise its Participation Right with respect to a Qualifying
Transaction no later than ten (10) Business Days before any Athene Party has
executed any definitive agreement with the applicable Third Party with respect
to such Qualifying Transaction (each such Qualifying Transaction with respect to
which the applicable ACRA Investment Entity has exercised its Participation
Right, an “Approved Qualifying Transaction”). Unless ALRe and the Transaction
Committee of the applicable ACRA Investment Entity agree otherwise, if no such
written notice is received by ALRe by the date set forth in the proceeding
sentence, then the Participation Right with respect to such Qualifying
Transaction shall be deemed rejected.
(c)    In connection with the Participation Right, the applicable ACRA
Investment Entity may elect to directly or indirectly (i) assume by retrocession
up to a 100% quota share (the “ACRA Quota Share”) of the liabilities assumed by
the applicable Athene Party in connection with any Approved Qualifying
Transaction, (ii) assume by reinsurance up to the ACRA Quota Share of the
annuity or insurance liabilities of any insurance company acquired in connection
with any Approved Qualifying Transaction, and/or (iii) acquire direct or
indirect ownership interests in entities acquired in connection with any
Approved Qualifying Transaction; provided, however, that in the case of (i) and
(ii) above, unless otherwise determined by mutual agreement of the applicable
ACRA Investment Entity and ALRe, if a 100% quota share is not permitted by the
applicable Governmental Authorities or under applicable tax guidelines,
regulatory guidelines and/or contractual restrictions applicable to the
applicable Athene Party or the applicable ACRA Party, then the ACRA Quota Share
for such Approved Qualifying Transaction shall be the highest quota share
approved by such Governmental Authorities and permitted under applicable tax
guidelines, regulatory guidelines and/or contractual restrictions applicable to
the applicable Athene Party or the applicable ACRA Party. Notwithstanding
anything herein, with respect to any Flow Reinsurance Agreement, the applicable
ACRA Party shall assume new business under such Flow Reinsurance Agreement only
until the earlier of (A) the last date of the Commitment Period, (B) the date
upon which ACRA 1A’s right to participate in any Qualifying Transaction during
the Commitment Period has been terminated, (C) the date upon which ADIP (either
directly or indirectly) has failed to fund their portion of any agreed
capitalization requirements applicable to the applicable ACRA Silo in connection
with such Flow Reinsurance Agreement (after giving effect to any applicable cure
period in the ADIP Subscription Agreement), (D) the date such Flow Reinsurance
Agreement had been terminated with respect to new business upon the mutual
written consent of the parties to such Flow Reinsurance Agreement and (E) the
date upon which the applicable Third-Party Underlying Reinsurance Agreement is
terminated with respect to new business.
(d)    Notwithstanding the foregoing, the applicable ACRA Investment Entity
shall have no right to continue participating in the analysis, review,
diligence, structuring, negotiation and documentation in connection with, or
exercise its Participation Right with respect to, or enter into any Transaction
Agreements with respect to, a Qualifying Transaction if the pricing terms
offered (or expected to be offered) by the applicable ACRA Investment Entity to
the Athene Parties with respect to such Qualifying Transaction are less
favorable to the Athene Parties than the pricing terms of the Athene Parties
with respect to the risks being assumed and/or entities being acquired, as
applicable, by the Athene Parties under such Qualifying Transaction (if
applicable, determined after taking into account any portion of business that is
retained by any U.S. domestic Athene Party (other than entities acquired in
connection with such Qualifying Transactions) and not retroceded to any ACRA
Party) to the applicable Third Party.
(e)    Neither the Athene Parties nor the ACRA Investment Entities and their
Affiliates (other than any Athene Party) will enter into any Qualifying
Transactions other than pursuant to the terms and conditions of this Agreement.
ACRA 1A will not enter into or participate in, or engage in discussions or
negotiations with Third Parties relating to, any acquisition, reinsurance or
pension risk transfer transaction, except pursuant to the terms and conditions
of this Agreement.


6

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.04    Negotiation of the Transaction Agreements.
(a)    The applicable ACRA Investment Entity and the applicable Athene Party
shall cooperate in connection with any Qualifying Transaction in good faith with
one another in accordance with Section 2.02 in order to prepare, negotiate and
execute one or more Transaction Agreements. The board of directors of the
applicable ACRA Investment Entity shall have discretion to approve the terms and
conditions of any Transaction Agreement, provided, that (i) the terms and
conditions of the Transaction Agreements for each Approved Qualifying
Transaction shall provide for the right of ALRe or another applicable Athene
Party to offer to commute or otherwise terminate the ACRA Parties’ participation
in such Approved Qualifying Transaction as of the Initial Commutation Date with
respect to such Approved Qualifying Transaction, (ii) the terms and conditions
of each ACRA Reinsurance Agreement between ALRe and ACRA 1A shall be consistent
in all material respects with the terms and conditions set forth in the ACRA 1A
Reinsurance Program Agreement, (iii) the terms and conditions of each ACRA
Reinsurance Agreement between AARe and ACRA 1B will be consistent in all
material respects with the terms and conditions set forth in the ACRA 1B
Reinsurance Program Agreement, (iv) the terms and conditions of each ACRA
Reinsurance Agreement between ACRA 1B and any acquisition target will be
consistent in all material respects with the terms and conditions set forth in
the ACRA 1B Reinsurance Program Agreement and (v) the terms and conditions of
the Transaction Agreements for each Approved Qualifying Transaction other than
those covered by (ii) through (iv) above shall (A) contain exit rights for the
applicable ACRA Investment Entity and ADIP that are no less favorable to such
ACRA Investment Entity and ADIP than those set forth in the ACRA 1A Reinsurance
Program Agreement and the ACRA 1B Reinsurance Program Agreement and (B) with
respect to any such Transaction Agreements entered into by an ACRA Investment
Entity, contain operating covenants that are similar to those set forth in the
ACRA 1A Reinsurance Program Agreement, provided, in each case, the applicable
ACRA Investment Entity and applicable Athene Party may agree otherwise (subject
to the approval of the Conflicts Committee of the applicable ACRA Investment
Entity if any change to such terms and conditions is materially adverse to the
applicable ACRA Party).
(b)    Unless agreed to otherwise by the applicable ACRA Investment Entity and
the applicable Athene Party, the parties shall finalize and execute any
Transaction Agreements related to any Approved Qualifying Transaction to which
they are a party, or a binding commitment with respect thereto, no later than
the date upon which the Athene Parties have executed any definitive agreement
with the applicable Third Party with respect to such Approved Qualifying
Transaction. For the avoidance of doubt, and notwithstanding anything else
herein to the contrary, the applicable Athene Party shall have no obligation
hereunder to enter into any applicable Transaction Agreements with respect to an
Approved Qualifying Transaction until all of the closing conditions have been
satisfied and all required regulatory and third-party consents and all required
internal approvals have been received with respect to such Approved Qualifying
Transaction. ACRA 1A acknowledges and agrees that the Athene Parties are subject
to certain internal governance and transaction approval processes that will
apply to their ability to enter into Qualifying Transactions, and the Athene
Parties will enter into Qualifying Transactions only in accordance with such
governance and approval processes.
Section 2.05    Capital Requirements for Approved Qualifying Transactions.
(a)    Notwithstanding anything in this Agreement to the contrary, with respect
to any Approved Qualifying Transaction in which the applicable ACRA Investment
Entity elects to participate on or after the ADIP Funding Date, the applicable
ACRA Investment Entity shall, prior to the applicable ACRA Parties entering into
any Transaction Agreements with respect to such Approved Qualifying
Transactions, draw capital from ALRe and ADIP (either directly or indirectly),
pursuant to the terms and conditions of the applicable Subscription Agreement
such that prior to the execution of any such Transaction Agreement, the
applicable ACRA Investment Entity shall have directly or indirectly received one
or more capital contributions from ADIP (either directly or indirectly) and ALRe
for purposes of funding such Approved Qualifying Transaction in an amount
sufficient to fund (i) the purchase price or up-front ceding commission payable
by the applicable ACRA Party in connection with such Approved Qualifying
Transaction, (ii) any agreed expense reimbursement amounts in connection with
such Approved Qualifying Transaction and (iii) any agreed capitalization
requirements applicable to the applicable ACRA Silo in connection with such
Approved Qualifying Transaction.
(b)    Notwithstanding anything in this Agreement to the contrary, subject to
Section 2.03(c), during the Commitment Period, with respect to any Flow
Reinsurance Transaction, the applicable ACRA Investment Entity shall
periodically draw capital from ALRe and ADIP (either directly or indirectly),
pursuant to the terms and conditions of the Subscription Agreements, to fund any
agreed capitalization requirements applicable to the applicable ACRA Silo in
connection with such Flow Reinsurance Transaction.
(c)    Notwithstanding anything in this Agreement to the contrary, with respect
to any Approved Qualifying Transaction in which the applicable ACRA Investment
Entity elects to participate on or after the ADIP Funding Date, the applicable
Athene Party shall have no obligation hereunder to enter into any Transaction
Agreements with respect to such Approved Qualifying Transaction, and the
applicable ACRA Party shall have no right hereunder to enter into any such
Transaction Agreement, unless prior to the execution of such Transaction
Agreement, if applicable, ADIP (either directly or indirectly) has funded its
portion of any required funding amount with respect to such Approved Qualifying
Transaction.
(d)    For the avoidance of doubt, any capital contributed to the applicable
ACRA Investment Entity with respect to any Flow Reinsurance Agreement or new
Qualifying Transaction may be contributed by such ACRA Investment Entity to any
ACRA Party in the applicable ACRA Silo.  
(e)    The ACRA Investment Entities will be subject to certain capitalization
requirements and covenants relating thereto, including dividend limitations, set
forth in the Fee and Capitalization Agreement.


7

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE III
WRAP FEE AND STEP-UP FEE
Section 3.01    Wrap Fee; Step-up Fee.
(a)    Wrap Fee. Subject to Section 3.01(b) of this Agreement and Section 3.01
of the Fee and Capitalization Agreement, each ACRA Investment Entity shall pay
to ALRe on an annual basis the Wrap Fee with respect to each Approved Qualifying
Transaction in which such ACRA Investment Entity or any other ACRA Party that is
a part of such ACRA Investment Entity’s ACRA Silo is participating. The “Wrap
Fee” with respect to each Approved Qualifying Transaction shall be an amount
determined in accordance with the Fee and Capitalization Agreement, which amount
will generally be (i) with respect to each Approved Qualifying Transaction,
other than any Flow Reinsurance Transaction, an amount equal to ten (10) to
sixteen (16) basis points per annum multiplied by the total reserves of the
applicable ACRA Parties with respect to such Approved Qualifying Transaction and
(ii) with respect to each Flow Reinsurance Agreement, an amount equal to sixteen
(16) basis points per annum multiplied by the total reserves of the applicable
ACRA Parties with respect to such Flow Reinsurance Transaction. Subject to
Section 3.01 of the Fee and Capitalization Agreement, in the event that, with
respect to any Approved Qualifying Transaction, the applicable Athene Party does
not exercise its Commutation Right with respect to such Approved Qualifying
Transaction as of the Initial Commutation Date in accordance with the applicable
Transaction Agreements, or the applicable ACRA Investment Entity rejects the
applicable Athene Party’s exercise of its Commutation Right in accordance with
the terms and conditions of the applicable Transaction Agreements, then the
applicable ACRA Investment Entity’s obligation pay the Wrap Fee with respect to
such Approved Qualifying Transaction shall terminate with respect to all periods
following the Initial Commutation Date with respect to such Approved Qualifying
Transaction.
(b)    Step-up Fee. Subject to Section 3.01 of the Fee and Capitalization
Agreement, in the event that, with respect to any Approved Qualifying
Transaction, the applicable Athene Party does not exercise its Commutation Right
with respect to such Approved Qualifying Transaction as of the Initial
Commutation Date in accordance with the applicable Transaction Agreements, then
ALRe shall, or shall cause the applicable Athene Party to, pay on an annual
basis the Step-up Fee with respect to such Approved Qualifying Transaction to
the ACRA Investment Entity in the ACRA Silo that is participating in such
Approved Qualifying Transaction. The “Step-Up Fee” with respect to each Approved
Qualifying Transaction shall be an amount determined in accordance with the Fee
and Capitalization Agreement, which amount will generally be determined in the
same manner as the Wrap Fee.
ARTICLE IV
CONFIDENTIALITY; JOINDER
Section 4.01    Confidentiality.
(a)    Each party hereby agrees that any information made available to any
Receiving Party pursuant to this Agreement or the Fee and Capitalization
Agreement (which, for the avoidance of doubt, shall include any information
provided by any applicable Third Party in connection with any Qualifying
Transaction), shall be deemed to be “Confidential Information.” Except to the
extent permitted by Section 4.01(b) or as may be necessary to effect the terms
of this Agreement, no Receiving Party shall share or otherwise provide any
Confidential Information to any Third Party or make any public announcement
concerning the transactions contemplated by this Agreement or otherwise publicly
announce any term or provision of this Agreement, the Fee and Capitalization
Agreement, the Reinsurance Program Agreements or any Transaction Agreements.
Each Receiving Party shall comply with all obligations and requirements relating
to Confidential Information made available by a Third Party in connection with a
Qualifying Transaction to which a Disclosing Party is subject under any
non-disclosure agreement to which such Disclosing Party is a party relating to
such Qualifying Transaction. “Confidential Information” shall not include
information that (i) is, or becomes, generally available to the public other
than as a result of a breach of this Agreement by a Receiving Party, (ii) any
Receiving Party receives or has received on a non-confidential basis from a
source other than a Disclosing Party, provided, that such source is not known by
the Receiving Party to be subject to a legal, fiduciary or other obligation of
confidentiality with respect to such information, (iii) the Receiving Party can
establish that such information was already in its possession and is not subject
to an obligation of confidentiality to the Disclosing Party or (iv) the
Receiving Party has developed, or subsequently develops, independently without
reference to any Confidential Information. A Receiving Party may share any
Confidential Information with any of its Affiliates or Subsidiaries that have a
need to know such information in the regular course of their business.
(b)    Notwithstanding the foregoing, each Receiving Party shall be permitted to
disclose certain information that may constitute Confidential Information in
order to (i) comply with its reporting obligations to its direct and indirect
investors and equity holders, if any, provided that such investors and equity
holders are subject to confidentiality obligations that are no less protective
of such Confidential Information than the confidentiality obligations set forth
in this Agreement and (ii) to the extent reasonably necessary, to comply with
any tax or regulatory requirements, including any requirements from state
insurance regulators and the Securities and Exchange Commission.


8

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.02    Joinder. ACRA 1A shall cause each other ACRA Investment Entity
to enter into a joinder agreement with the parties hereto which binds such ACRA
Investment Entity to the terms, conditions, rights and obligations set forth
herein with respect to an ACRA Investment Entity (each such agreement, a
“Joinder Agreement”). Each ACRA Investment Entity acknowledges and agrees that
as a condition precedent (a) for any ACRA Investment Entity to exercise any
Participation Rights hereunder or (b) for any ACRA Party to enter into any
Transaction Agreement with respect to any Approved Qualifying Transaction, that
in the case of clause (a), such ACRA Investment Entity, and in the case of
clause (b), the ACRA Investment Entity that is a part of such ACRA Party’s ACRA
Silo, must either be a party to this Agreement and the Fee and Capitalization
Agreement as of the date hereof or must become a party hereto through the
execution of a Joinder Agreement and a party to the Fee and Capitalization
Agreement through the execution of a joinder agreement in accordance with the
terms and conditions thereof.
ARTICLE V
TERM; TERMINATION
Section 5.01    Duration.
(a)    This Agreement shall commence on the date hereof and, except as otherwise
agreed by the parities hereto in writing, (i) subject to Section 2.01, after the
Commitment Period, this Agreement shall terminate automatically upon (A) the
termination of all outstanding ACRA Reinsurance Agreements or such time that
each ACRA Party has no further liabilities with respect to any outstanding ACRA
Reinsurance Agreements and (B) none of the ACRA Parties continuing to own any
equity or other interest in any entity it owns through its participation in any
Approved Qualifying Transaction contemplated in clause (a) of the definition of
“Qualifying Transaction” (or any other acquisition transaction that qualifies as
a Qualifying Transaction upon mutual consent of the applicable parties), and
(ii) this Agreement may be terminated by the mutual written consent of the
parties; provided, that under no circumstances shall any termination of this
Agreement relieve any party from liability for any breach of this Agreement
occurring prior to such termination or from its obligations under Section 4.01.
(b)    The rights and obligations of the parties under Sections 2.01, 2.02, 2.03
and 2.04 with respect to participating in any Qualifying Transaction shall
terminate on the last day of the Commitment Period (unless terminated earlier in
accordance with Section 2.01).




9

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.01    Representations and Warranties of ALRe. ALRe hereby represents
and warrants to each ACRA Investment Entity as of the date hereof as follows:
(a)    Organization and Qualification. ALRe is duly incorporated, validly
existing and in good standing under the laws of Bermuda and has all requisite
corporate power and authority to operate its business as now conducted, except
for failures to be in good standing that, individually or in the aggregate, do
not have, and would not reasonably be expected to have, a material adverse
effect on ALRe’s ability to perform its obligations under this Agreement.
(b)    Authorization. ALRe has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement. ALRe has duly executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of ALRe enforceable against ALRe in accordance with its terms, except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally and general principles of equity,
regardless of whether enforcement is sought in a proceeding in equity or at law.
(c)    No Conflict. None of the execution, delivery or performance by ALRe of
this Agreement, its compliance with the terms and provisions hereof or the
consummation of the transactions contemplated herein, (i) will require any
applicable waiting period of, consent, approval or non‑disapproval of,
registration or filing with, or other action by, any Governmental Authority or
other Person, except such as have been obtained or made and are in full force
and effect, (ii) will violate any applicable provision of any Applicable Law
or any writ, injunction, order or decree of any Governmental Authority
applicable to ALRe, (iii) will violate or conflict with any provision of the
Constituent Documents of ALRe or (iv) will result in a breach of, or constitute
a default (or event which, with the giving of notice or lapse of time, or both,
would become a default) under, or give any Person any rights of termination,
acceleration or cancellation, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
ALRe pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, credit agreement or other material agreement or instrument to which
ALRe is a party or by which it or any of its property or assets are bound or to
which it may be subject, or, except, in the case of each of clauses (ii) and
(iv), where such breach, default, termination, acceleration, cancellation or
Lien would not reasonably be expected, individually or in the aggregate, to
result in a material adverse effect on ALRe’s ability to perform its obligations
under this Agreement.
(d)    Governmental Licenses. ALRe has all licenses, certificates of authority
or other similar certificates, registrations, franchises, permits, approvals or
other similar authorizations issued by Governmental Authorities (collectively,
“Permits”) necessary to conduct its business as currently conducted, except in
such cases where the failure to have a Permit has not had and would not
reasonably be expected to have a material adverse effect on ALRe’s ability to
perform its obligations under this Agreement. All Permits that are material to
the conduct of ALRe’s business are valid and in full force and effect.
Section 6.02    Representations and Warranties of the ACRA Investment Entities.
ACRA 1A hereby represents and warrants to ALRe as of the date hereof, and each
other ACRA Investment Entity hereby represents and warrants to ALRe as of the
date such ACRA Investment Entity executes a Joinder Agreement, as follows:
(a)    Organization and Qualification. Such ACRA Investment Entity is duly
incorporated, validly existing and in good standing under the laws of Bermuda
and has all requisite corporate power and authority to operate its business as
now conducted, except for failures to be in good standing that, individually or
in the aggregate, do not have, and would not reasonably be expected to have, a
material adverse effect on such ACRA Investment Entity’s ability to perform its
obligations under this Agreement.
(b)    Authorization. Such ACRA Investment Entity has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. Such ACRA Investment
Entity has duly executed and delivered this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of such ACRA Investment
Entity enforceable against such ACRA Investment Entity in accordance with its
terms, except to the extent that enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally and general principles of
equity, regardless of whether enforcement is sought in a proceeding in equity or
at law.


10

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    No Conflict. None of the execution, delivery or performance by such ACRA
Investment Entity of this Agreement, its compliance with the terms and
provisions hereof or the consummation of the transactions contemplated herein,
(i) will require any applicable waiting period of, consent, approval or
non‑disapproval of, registration or filing with, or other action by, any
Governmental Authority or other Person, except (x) such as have been obtained or
made and are in full force and effect and (y) any actions necessary to obtain
licensure as an insurance company with the Bermuda Monetary Authority, (ii) will
violate any applicable provision of any Applicable Law or any writ, injunction,
order or decree of any Governmental Authority applicable to such ACRA Investment
Entity, (iii) will violate or conflict with any provision of the Constituent
Documents of such ACRA Investment Entity or (iv) will result in a breach of, or
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, or give any Person any rights of
termination, acceleration or cancellation, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such ACRA Investment Entity pursuant to the terms of, any
indenture, mortgage, deed of trust, loan agreement, credit agreement or other
material agreement or instrument to which such ACRA Investment Entity is a party
or by which it or any of its property or assets are bound or to which it may be
subject, or, except, in the case of each of clauses (ii) and (iv), where such
breach, default, termination, acceleration, cancellation or Lien would not
reasonably be expected, individually or in the aggregate, to result in a
material adverse effect on such ACRA Investment Entity’s ability to perform its
obligations under this Agreement.
(d)    Governmental Licenses. Each ACRA Party that is a part of such ACRA
Investment Entity’s ACRA Silo will have all Permits necessary to conduct its
business as currently contemplated prior to engaging or transacting such
business, except in such cases where the failure to have a Permit would not
reasonably be expected to have a material adverse effect on such ACRA Party’s
ability to perform its obligations under this Agreement. All Permits that are
material to the conduct of each ACRA Party’s, that is a part of such ACRA
Investment Entity’s ACRA Silo, business will be valid and in full force and
effect prior to such ACRA Investment Entity engaging in or transacting such
business.
ARTICLE VII
DISPUTE RESOLUTION
Section 7.01    Arbitration.
(a)    If the parties cannot mutually resolve a dispute that arises or relates
to this Agreement, including, without limitation, the validity of this
Agreement, then such dispute will be finally settled by arbitration in
accordance with the provisions of this Article VII.
(b)    To initiate arbitration, any party will notify the other parties of its
desire to arbitrate, stating the nature of the dispute and the remedy sought.
(c)    Any arbitration pursuant to this Section 7.01 will be conducted before a
panel of three (3) arbitrators who will be (i) current or former officers of
life insurance or life reinsurance companies other than the parties to this
Agreement, their Affiliates or Subsidiaries, or (ii) other professionals with
experience in life insurance or reinsurance that have not performed services for
either party or their Affiliates or Subsidiaries within the five (5) years
preceding the initiation of such arbitration. Each of the arbitrators will be
familiar with the prevailing customs and practices for reinsurance in the life
insurance and life reinsurance industry in the United States and Bermuda. ALRe
will appoint one arbitrator and the ACRA Investment Entities will appoint one
arbitrator, and the two (2) so appointed will select the third arbitrator who
shall be independent and impartial. If either ALRe or the ACRA Investment
Entities refuse or fail to appoint an arbitrator within sixty (60) days after
the other party/parties has given written notice to such party/parties of its
arbitrator appointment, the party/parties that has given notice may appoint the
second arbitrator. If the two (2) arbitrators do not agree on a third arbitrator
within thirty (30) days of the appointment of the second arbitrator, then the
third arbitrator shall be selected by the ARIAS‑U.S. Umpire Selection Procedure
(available at www.ARIAS‑US.org), subject to the arbitrator qualification
requirements of this paragraph.
(d)    Each arbitration hearing under this Agreement will be held on the date
set by the arbitrators at a mutually agreed upon location. In no event will this
date be later than six (6) months after the appointment of the third arbitrator.
As soon as possible, the arbitrators will establish arbitration procedures as
warranted by the facts and issues of the particular case. Notwithstanding
Section 8.01, the arbitration and this Section 7.01 shall be governed by Title 9
(Arbitration) of the United States Code.
(e)    The decision of the arbitrators will be made by majority rule and will be
final and binding on the parties that participated in such arbitration, unless:
(i) the decision was procured by corruption, fraud or other undue means;
(ii) there was evident partiality by an arbitrator or corruption in any of the
arbitrators or misconduct prejudicing the rights of any party; or (iii) the
arbitrators exceeded their powers. Subject to the preceding sentence, none of
the parties that participated in such arbitration may seek judicial review of
the decision of the arbitrators. The arbitrators shall enter an award which
shall do justice between the parties that participated in such arbitration and
the award shall be supported by written opinion; provided, however, that in no
event shall the arbitrators award any punitive, special, incidental, treble, bad
faith, tort, exemplary or consequential damages.
(f)    Unless the arbitrators decide otherwise, each party that participates in
an arbitration will bear the expense of its own arbitration activities,
including its appointed arbitrator and any outside attorney and witness fees.
The parties participating in an arbitration will jointly bear the expense of the
third arbitrator.
(g)    ALRE AND EACH ACRA INVESTMENT ENTITY HEREBY WAIVE ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT.


11

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VIII
MISCELLANEOUS
Section 8.01    Governing Law and Jurisdiction.
(a)    This Agreement shall be governed by and construed in accordance with
Bermuda law (without regard to any choice of law or conflict of law principles
or rules that would cause the application of any laws or rules of any other
jurisdiction). The parties agree that the courts in Bermuda have jurisdiction to
hear any matter relating to compelling arbitration or enforcing the judgment of
an arbitral panel, and the parties hereby consent to such jurisdiction. Each
party hereby waives, to the fullest extent permitted by law, any objection it
may now or hereafter have to the laying of such venue, or any claim that a
proceeding has been brought in an inconvenient forum. In addition, ALRe and each
ACRA Investment Entity hereby consent to service of process out of such courts
at the addresses set forth in Section 8.06.
(b)    The provisions of this Section 8.01 are not meant to supplement any
arbitration or other dispute resolution process contained in Article VII, the
Fee Capitalization Agreement, any Reinsurance Program Agreement or any
Transaction Agreement. In this regard, and for the avoidance of doubt, this
Section 8.01 is not meant to conflict with, supersede or serve as a condition
precedent to the arbitration or other dispute resolution process contained in
Article VII, the Fee and Capitalization Agreement, any Reinsurance Program
Agreement or any Transaction Agreement.
Section 8.02    Offset and Recoupment Rights.
(a)    Any debits or credits incurred in favor of or against an ACRA Party, on
the one hand, or an Athene Party, on the other hand, with respect to this
Agreement are deemed mutual debits or credits, as the case may be, and, to the
fullest extent permitted under Applicable Law, may be set off and recouped, and
only the net balance shall be allowed or paid.
(b)    Notwithstanding anything to the contrary in this Agreement, the Fee and
Capitalization Agreement, any Reinsurance Program Agreement or any Transaction
Agreement, any Athene Party and any ACRA Party shall have the right hereunder,
to the fullest extent permitted under Applicable Law, to offset or recoup any
undisputed amounts due or owing by it (or to become due or owing) to any other
Person under this Agreement against any undisputed amounts due or owing by such
other Person under any Transaction Agreement to it; provided, however, that (i)
any Athene Party may only apply such offset or recoupment to any ACRA Party that
comprises the ACRA Silo in which the applicable ACRA Party so owing the Athene
Party comprises and (ii) any ACRA Party may only apply such offset or recoupment
to the applicable Athene Party if such Athene Party has amounts due or owing to
any ACRA Party that comprises the same ACRA Silo as the ACRA Party so owed. For
the avoidance of doubt, any debits or credits incurred in favor of or against an
ACRA Party from one ACRA Silo may not be set off or recouped against any debits
or credits incurred in favor of or against an ACRA Party from a different ACRA
Silo.
(c)    The rights of offset and recoupment set forth in this Section 8.02 (i)
are in addition to any rights of offset that may exist under Applicable Law and
(ii) may be enforced notwithstanding any other provision of this Agreement, the
Fee and Capitalization Agreement, any Reinsurance Program Agreement or any
Transaction Agreement.
Section 8.03    Severability. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 8.04    Binding Effect; Assignment; No Third Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and permitted
assigns. Except as otherwise expressly provided in this Agreement, neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any party without the consent of the other parties. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.
Section 8.05    Amendments; Waivers.
(a)    Neither this Agreement nor any provisions hereof may be amended or
modified except pursuant to an agreement or agreements in writing entered into
by all of the parties hereto. Neither this Agreement nor any provisions hereof
may be waived except pursuant to an instrument in writing executed by each party
waiving compliance.
(b)    No failure or delay by a party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each party hereunder are cumulative and are not exclusive of any
rights or remedies that it would otherwise have.


12

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.06    Notices.
(a)    All notices, requests, consents and other communications hereunder to any
party shall be deemed to be sufficient if contained in a written instrument
delivered in person or sent by facsimile, electronic mail or
nationally-recognized overnight courier, addressed to such party at the address
set forth below or such other address as may hereafter be designated in writing
by such party to the other parties:
(i)    if to ACRA 1A, to:
Athene Co-Invest Reinsurance Affiliate 1A Ltd.
Chesney House
96 Pitts Bay Road
Pembroke, HM08, Bermuda
Attention: Legal Department
Telecopy: (441) 279-8401
Email: legalbda@athene.bm
 
(ii)    if to ALRe, to:
Athene Life Re Ltd.
Chesney House
96 Pitts Bay Road
Pembroke, HM08, Bermuda
Attention: Legal Department
Telecopy: (441) 279-8401
Email: legalbda@athene.bm
All such notices, requests, consents and other communications shall be deemed to
have been delivered and received (A) in the case of personal delivery or
delivery by facsimile or electronic mail, on the date of such delivery and
(B) in the case of dispatch by nationally-recognized overnight courier, on the
next Business Day following such dispatch.
(b)    Each party hereto may change the names or addresses where notice is to be
given by providing notice to the other party of such change in accordance with
this Section 8.06.
Section 8.07    Entire Agreement. This Agreement and the other agreements
contemplated herein constitute the entire agreement between the parties relating
to the subject matter hereof and supersede any and all prior agreements and
understandings, both written and oral, relating to the subject matter hereof.
The parties hereto represent and warrant that there are no other agreements or
understandings, written or oral, regarding any of the subject matter hereof
other than as set forth herein and covenant not to enter into any such
agreements or understandings after the date hereof, except pursuant to an
amendment, modification or waiver of the provisions of this Agreement.
Section 8.08    Counterparts; Effectiveness. This Agreement may be executed by
the parties hereto in any number of counterparts (and by different parties
hereto on different counterparts), each of which shall be deemed an original,
but all of which shall constitute one and the same agreement. Delivery of an
executed counterpart or signature page of this Agreement by telecopy or email
with PDF attachment shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 8.09    Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.
Section 8.10    Injunctive Relief. The parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement without posting a bond, and shall be entitled to enforce specifically
the provisions of this Agreement, in any court of competent jurisdiction in
Bermuda, in addition to any other remedy to which the parties may be entitled
under this Agreement or at law or in equity.
Section 8.11    Survival. Section 4.01, Article V, Article VII and this Article
VIII shall survive the termination of this Agreement.


* * * * *










13

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
ATHENE CO-INVEST REINSURANCE AFFILIATE 1A LTD.
By:    /s/ Adam Laing            
Name:    Adam Laing
Title:    Chief Financial Officer
ATHENE LIFE RE LTD.
By:    /s/ Frank Gillis                
Name:    Frank Gillis
Title:    Chief Executive Officer






14